Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 7, 10-11 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2016/0043849).

Regarding claim 7, Lee discloses a user terminal (Lee, paragraph [003], UE/WTRU) comprising:
a processor (Lee, paragraph [0121], processor) that determines a resource of a first Common Search Space (CSS) based on information about the resource of the first CSS (Lee, paragraph [0003], UE receives first type-1 EPDCCH CSS and monitors first type DCI within the first type EPDCCH CSS, MIB received in first type EPDCCH CSS; paragraph [0005], receiving by a WTRU, an EPDCCH CSS configuration; paragraph [0051], type-1 CSS defined to be located in subframes 0 and 5, type-1 CSS may be PDCCH CSS, type-1 CSS used to transmit system information related to MIB; paragraph [0091], PDCCH CSS with an EPDCCH CSS); and 

wherein the processor determines a resource of a second CSS in a time domain subsequent to the resource of the first CSS based on information about the resource of the second CSS (Lee, paragraph [0003], UE receives configuration information for second type-2 EPDCCH CSS from the first type EPDCCH CSS; paragraph [0005], receiving by a WTRU, an EPDCCH CSS configuration; paragraph [0051], type-2 CSS defined to be located in subframes other than 0 and 5, type-2 CSS may be EPDCCH CSS, type-2 CSS used to transmit system information related to SIBs), the information about the resource of the second CSS being received on a downlink shared channel scheduled by the downlink control information (Lee, paragraph [0021], EPDCCH resources configured as a subset of PDSCH; paragraph [0098], system information transmitted via EPDCCH and PDSCH, scheduling information for SIB1 received from DCI format, UE may receive scheduling information of DCI for SIB-1 from the DCI for MIB; paragraph [0099], PDSCH for SIB-1).

Regarding claim 10, Lee discloses the user terminal according to claim 7, wherein the control section determines resources of respective CSSs in Random Access Procedure (Lee, paragraph [0037], CSS may be used for RACH response reception via random access RNTI).  

Claim 11 is rejected under substantially the same rationale as claim 7.

Claim 15 is rejected under substantially the same rationale as claim 7.  Lee further discloses the system comprising a terminal receiving the CSS from a base station (Lee, paragraph [0003], UE receives first type-1 EPDCCH CSS and monitors first type DCI within the first type EPDCCH CSS, MIB received in .

Response to Arguments
Applicant's arguments filed March 1, 2022 have been fully considered but they are moot in view of the new grounds of rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858.  The examiner can normally be reached on Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN L LINDENBAUM/Examiner, Art Unit 2466                                                                                                                                                                                                        /CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466